PER CURIAM:
Arthur Alan Outlaw appeals the district court’s order reducing his sentence under 18 U.S.C. § 3582(c)(2) (2000). Outlaw seeks further reduction of his sentence pursuant to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The relief Outlaw seeks is unavailable under § 3582(c)(2). See United States v. Goines, 357 F.3d 469, 473 (4th Cir.2004) (noting that § 3582(c)(2) authorizes a “district court to reduce the sentence imposed on a defendant who has been sentenced to a term of imprisonment based on a sentencing range that has subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C. § 994(o)”); see also United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir.2005) (“Booker is inapplicable to § 3582(c)(2) motions.”). Accordingly, we affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.